t c memo united_states tax_court holden c gutermuth petitioner v commissioner of internal revenue respondent docket no filed date holden c gutermuth pro_se tracy a murphy for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioner’s individual federal_income_tax and a dollar_figure accuracy-related_penalty for negligence under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure after settlement the issues for decision are whether a claimed dollar_figure loss deduction is allowable either as a partnership loss or as a schedule c business_expense and whether petitioner is liable for the accuracy-related_penalty for negligence findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner was married and resided in troy new york petitioner is a practicing lawyer and owns and operates a real_estate and apartment rental business from through may of petitioner practiced law as a partner in the law firm of noonan troue gutermuth o’connor ntgo on date the partners of ntgo dissolved the partnership upon dissolution of ntgo petitioner and j paul troue another of the former partners in ntgo began to practice law together under the firm name of noonan troue gutermuth ntg because petitioner filed his individual federal income tax_return as married_filing_separately petitioner’s wife was not named in the notice_of_deficiency and is not a party to this case on date petitioner and mr troue filed a new york state certificate of partnership with the county clerk of rensselaer county new york the county in which ntg’s office was located during petitioner and mr troue generally held themselves out to the public as doing business as partners under the name of ntg petitioner and mr troue used stationery bearing the name of ntg and placed advertisements for their legal services under the name of ntg petitioner and mr troue maintained a joint bank account under the name of ntg during one set of books_and_records was maintained with respect to the income and expenses of ntg although no formal written partnership_agreement was entered into by petitioner and mr troue regarding ntg petitioner and mr troue understood that income and expenses with respect to their practice were to be shared during the summer of petitioner made contributions totaling dollar_figure to the capital of ntg on date petitioner and mr troue obtained a loan of dollar_figure from marine midland bank n a to fund the working_capital and payroll of ntg ntg’s books_and_records reflected that the dollar_figure bank loan was made directly to ntg during payments totaling dollar_figure were made on this loan from funds in the bank account of ntg on date the former partners of ntgo as part of the process of winding up ntgo’s business affairs transferred dollar_figure to the bank account of ntg this dollar_figure represented liquidating distributions due petitioner and mr troue with regard to their former partnership interests in ntgo of the dollar_figure ntgo transferred to ntg dollar_figure was attributable to petitioner's former interest in ntgo for mr troue filed with respondent a form_941 federal employment_tax return with respect to ntg on the form_941 mr troue represented that ntg constituted a partnership on date due to disagreement over management of the law firm petitioner and mr troue ceased doing business together and terminated ntg on his individual federal_income_tax return petitioner reported his interest in a number of partnerships including ntg and petitioner claimed a dollar_figure partnership loss deduction relating to ntg on audit of petitioner’s individual federal_income_tax return respondent disallowed a number of deductions with respect to petitioner’s real_estate business and the claimed dollar_figure partnership loss deduction relating to ntg prior to trial petitioner and respondent settled all of the adjustments respondent made to petitioner's individual federal_income_tax return except for the disallowed dollar_figure partnership loss deduction and the negligence_penalty opinion under sec_761 and sec_7701 a partnership is defined to include a syndicate group pool or joint_venture by means of which a number of individuals or entities jointly conduct a business financial operation or financial venture in a form other than a corporation trust or estate whether a partnership exists for purposes of federal income_taxation is a matter of federal not local law 499_f2d_1186 2d cir affg tcmemo_1972_240 sec_301_7701-1 proced admin regs a partnership will be found to exist where two or more parties acting in good_faith and with a business_purpose intend to and do join together in the conduct of a business_enterprise 337_us_733 the crucial test is whether based on all the facts and circumstances the parties intended to operate as a partnership id 72_tc_780 affd 634_f2d_12 2d cir factors generally considered in determining the parties' intent to operate as a partnership include the terms of the agreement whether each party jointly made financial contributions whether the parties had joint control_over income and capital and had the right to make withdrawals whether the parties held the activity out to the public as a partnership and whether the parties filed federal partnership returns estate of kahn v commissioner supra pincite 42_tc_1067 hall v commissioner tcmemo_1993_198 we agree with respondent in this case that ntg should be treated as a partnership for federal_income_tax purposes by virtue of ntg's letterhead and advertisements and by filing a new york state certificate of partnership petitioner and mr troue represented to the public that ntg constituted a partnership although a formal written partnership_agreement between petitioner and mr troue did not exist petitioner and mr troue did have an understanding that income and expenses of ntg would be shared petitioner and mr troue both made significant financial contributions to ntg both petitioner and mr troue had control_over ntg's bank account further on the form_941 and on their individual federal_income_tax returns petitioner and mr troue represented that ntg constituted a partnership based on the facts before us we conclude that petitioner and mr troue intended to and did form a law partnership and that ntg is to be treated as a partnership for federal_income_tax purposes see barron v commissioner tcmemo_1992_598 if the claimed dollar_figure loss has been substantiated and is to be allowed it will only qualify as a partnership loss petitioner's alternative claim for a schedule c business_expense is disallowed in general a taxpayer is entitled to deduct his or her distributive_share of a loss incurred by a partnership to the extent of the taxpayer's adjusted_basis in the partnership sec_704 sec_1_702-2 income_tax regs deductions and losses however are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to the claimed deductions and losses rule a 292_us_435 290_us_111 petitioner argues that based on the books_and_records in evidence it has been established that ntg was not financially successful that it incurred a loss for and that petitioner's share of ntg's loss equaled dollar_figure respondent argues that petitioner has not satisfied his burden of establishing that ntg actually incurred a loss in the incomplete and inaccurate financial records of ntg that are in evidence in this case do not adequately establish the income and expenses of ntg for the records in evidence provide only inaccurate financial information with respect to july august and september of petitioner acknowledges that portions of the records submitted are not reliable with respect to these records petitioner testified the court what are you saying the financial statements are not accurate is that what you're saying petitioner i am suggesting to you that they are unbelievable to me the numbers are internally inconsistent in some of these financial statements in that they portray an operation which is losing money ntg should not have lost money and i can show you by testifying with respect to elements of those financial statements that they were in fact false financial statements ntg continued in operation until march of and petitioner did not present any evidence establishing that prior to the end of he abandoned his interest in ntg or that his interest in ntg became worthless petitioner has not established that ntg incurred a loss in nor that for he is entitled to a dollar_figure partnership loss deduction with respect to his interest in ntg respondent has determined an accuracy-related_penalty under sec_6662 for negligence the penalty for negligence equals percent of the amount of the underpayment attributable to negligence or to disregard of respondent's rules and regulations sec_6662 and b negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 a taxpayer's failure to maintain adequate books_and_records is sufficient to establish negligence sec_6001 zafiratos v commissioner tcmemo_1992_135 affd without published opinion 993_f2d_880 3d cir moran v commissioner tcmemo_1981_352 petitioner has practiced law for many years and was aware of the requirement that complete and accurate books_and_records be maintained with respect to the financial activities of ntg petitioner did not present any evidence nor did he make any argument as to why the penalty for negligence should not apply to the disallowed dollar_figure partnership loss deduction although neither petitioner nor respondent made any specific argument as to whether the penalty for negligence should apply to the other adjustments that have been agreed upon those other adjustments were settled largely in a manner favorable to petitioner we conclude that petitioner is liable for the penalty for negligence only with respect to the portion of the income_tax deficiency attributable to the claimed dollar_figure ntg partnership loss decision will be entered under rule
